Continuation of PTO-90C:

The examiner examined the claims according to his best knowledge and interpreted claims 1 and 12 as originally filed, i.e. “the secondary movement system configured to change propulsion of the vehicle by the primary propulsion system by changing adhesion of the vehicle to a route or changing a direction in which the primary propulsion system propels the vehicle". The examiner also explained why claims 16-21 are withdrawn from consideration as being directed to a non-elected invention (election by original presentation), see Final rejection mailed on 10/06/2021.
The amendment filed on 12/02/2021 presenting claims drawn to the invention of the secondary movement system configured to change propulsion of the vehicle by the primary propulsion system by changing a direction in which the primary propulsion system propels the vehicle is non-responsive (MPEP 821.03). Similar to what has been explained in the final rejection, amended claims 1, 3-9, 11-12, and 14-15 are directed to invention 2 that is independent or distinct from the invention originally claimed. Said invention 2 has been restricted by election by original presentation in the final office action mailed on 10/06/2021. Accordingly, the proposed amendments filed on 12/02/2021 present only claims drawn to a non-elected invention because it presents claims that are not readable on the elected invention, therefore the amendment filed on 12/02/2021 is non-responsive.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to 

/RAMI KHATIB/           Primary Examiner, Art Unit 3669